Citation Nr: 0014168	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Whether an August 12, 1948, rating action, which reduced 
the 10 percent rating in effect for amputation of the 
terminal phalanx of the left middle finger, the minor 
extremity, to zero percent, was clearly and unmistakably 
erroneous. 

2. Entitlement to an effective date prior to November 19, 
1993, for the assignment of a 10 percent rating for 
amputation of the terminal phalanx of the left middle finger, 
the minor extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945. 

The matters currently on appeal come before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  In August 1948, the RO reduced the 10 percent rating 
disability for amputation, terminal phalanx, middle finger, 
left hand, the minor extremity assigned in December 1945, to 
zero percent effective from October 1948.

2.  In August 1948, the veteran was notified of the August 
1948 rating action and was advised of his appellate rights 
but he did not file an appeal.  

3.  The August 1948 decision by the RO was supported by the 
evidence on file at that time and prevailing legal authority.

4.  A claim for entitlement to an increased evaluation for 
the service-connected amputation, terminal phalanx, middle 
finger, left hand, the minor extremity, was received on 
November 19, 1993.   

5.  In September 1997 the RO increased the zero percent 
rating in effect for amputation, terminal phalanx, middle 
finger, left hand, the minor extremity, to 10 percent and 
correctly assigned an effective date of November 19, 1993, 
the date of receipt of the reopened claim.


CONCLUSIONS OF LAW

1.  The unappealed August 1948 rating action, which reduced 
the disability rating assigned to the veteran's service-
connected amputation, terminal phalanx, middle finger, left 
hand, the minor extremity from 10 to zero percent, was not 
clearly and unmistakable erroneous.  38 U.S.C.A. §§ 5107, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 (a) (1999); 
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulations 1008 and 1009; effective January 
25, 1936, to December 31, 1957.

2.  The criteria for an effective date prior to November 19, 
1993, for the grant of an increased evaluation of 10 percent 
for service-connected amputation, terminal phalanx, middle 
finger, left hand, the minor extremity, have not been met.  
38 U.S.C.A. §§ 5110, 5107 (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claims are plausible.  Accordingly, once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claims.  The Board is satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the veteran has been met.

Clear and Unmistakable Error

The veteran has claimed error in the August 1948 rating 
action essentially on the basis that he did not receive 
notice from VA as to the RO's decision to reduce the 
evaluation for his service-connected disability.  The veteran 
states that his disability had not improved.  He also 
questions why he qualified for a 10 percent rating in 1993 
for the same condition that was present in 1948.  The 
representative in November 1999 states, as the possible cause 
of the above-mentioned rating reduction was due to a change 
in certain rating criteria, the reduction should not have 
taken place before the veteran was afforded a VA examination.  

The service medical records show that in August 1943 the 
veteran sustained a crushing injury to the tip of his 3rd 
left middle finger.  It was noted that the end of the finger 
was amputated at the end of terminal phalanx and soft tissues 
missing.  On service discharge examination in November 1945 
old traumatic injury to the left 3rd finger, painful in cold 
weather was noted.  The extremities were clinically evaluated 
as normal.  

The veteran's application for compensation benefits was 
received in December 1945. In a December 1945 rating 
decision, the RO granted the veteran service connection for 
"amputation, terminal phalanx, middle finger, left hand," 
and assigned a 10 percent disability evaluation under 
Diagnostic Code 3577 of the 1933 VA Schedule for Rating 
Disabilities (Schedule).  The effective date was from 
November 9, 1945; the day following the veteran's discharged 
from active duty. 

The veteran was notified of this decision in January 1946 and 
of his appellate rights.  As part of this notice, the veteran 
was informed that a decrease in the level of disability may 
effect the payment of his compensation.  

In an August 12, 1948, rating action, the RO decreased the 10 
percent rating previously assigned the veteran for his 
service-connected left finger to zero percent, effective 
October 12, 1948.  The decision noted that Diagnostic Code 
5154 of the 1945 Schedule was for application, and that the 
disorder was rated under "R & PR 1009E, as amended." 

A letter was mailed to veteran of this decision at his 
current address of record on August 12, 1948 notifying him of 
the decision and of his appellate rights.  The veteran was 
informed that his case had recently been reconsidered on the 
basis of the 1945 Schedule for Rating Disabilites and it had 
been determined that the middle finger of the left hand was 0 
percent disabling as of November 1, 1948.  He was further 
informed that at any time within sixty days from August 12, 
1948, the date of the rating decision effecting the 
reduction, he may submit evidence to show why the reduction 
should not be made.  There is no indication that the letter 
was returned by the Postal Service.  The Board notes that the 
veteran did not appeal the rating decision dated in August 
1948; and, that decision is final.  Veterans Regulation No. 
2(a), pt. II, para. III; Department of Veterans Affairs 
Regulations (VAR)1008 and 1009 (effective Jan. 25, 1936 to 
Dec. 31, 1957).  Determinations which are final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105 (1999).

A VA examination conducted in July 1994 showed a partial 
amputation of the distal phalanx. 

Analysis

Diagnostic Code 3577 of the 1933 Schedule, provided for the 
evaluation of amputation of the middle (third) finger.  A 10 
percent rating was warranted for both the major and minor 
hand without metacarpal resection and, in the case of the 
presence of metacarpal resection, a 10 percent rating was 
applicable for the minor hand and a 20 percent was for 
application for the major hand.

Diagnostic Code 5154 of the 1945 Schedule provides for the 
evaluation of amputation of middle finger.  A 20 percent 
rating is warranted for amputation with metacarpal resection 
(more than one-half the bone lost).  A 10 percent rating is 
warranted for middle finger amputation without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto.  The effective date for the 1945 Schedule is April 
1, 1946.

R & PR 1009(E), revised August 5, 1946, and in effect at the 
time of the RO's August 1948 rating reduction, indicated that

When the reduction of an award for a 
service-connected disability is 
considered warranted by a change in the 
physical condition, the rating agency 
will prepare an appropriate rating 
extending the present evaluation sixty 
days from the date of rating, followed by 
the reduced evaluation.  [In all such 
cases award action and approval will be 
processed at the time of rating but the 
date of submission and approval entered 
on the award form will be the date 
following expiration of the sixty-day 
period following the date of rating.  The 
reduction or discontinuance shall become 
effective, in accordance with Veterans 
Regulation No. 2(a), Part I, paragraph 
III (b), on the last day of the month in 
which the approval of the award is 
effective.  In view of the time 
limitation, the veteran will be promptly 
notified in writing at the time that such 
award action and approval are processed 
that the reduction or discontinuance will 
be effective as provided above, without 
further notice, if additional evidence is 
not submitted within the sixty-day 
period.  If the veteran submits 
additional evidence within the sixty-day 
period, the rating and all award or 
approval action processed in accordance 
with the foregoing shall be reconsidered 
and confirmed, modified or canceled as 
required.]  The rating sheet will bear 
the following notation:  R. & P. R-1009 
(E), as amended.  (August 5, 1946.)

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error.  
38 U.S.C. 4005; currently 38 U.S.C.A. § 7105 (West 1991); 
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulations 1008 and 1009; effective January 
25, 1936, to December 31, 1957; 38 C.F.R. §§ 3.104, 3.105(a) 
(1999).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Id.; see also Olson v. Brown, 5 Vet. App. 
430, 433 (1993); Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  "A determination that there was 'clear and 
unmistakable error' must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell, 3 Vet. App. at 314.

Moreover, an alleged failure in the duty to assist by the VA 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter, 5 Vet. App. at 235-236.

The United States Court of Appeals for Veterans Claims 
(Court) has defined "clear and unmistakable error" to mean 
an administrative error during the adjudication of the claim; 
that is, the VA's failure to apply correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
generally Wipprecht v. Derwinski, 2 Vet. App. 131, 132 
(1992); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "Clear 
and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b) (1999).  The Court has 
recognized that a claimant seeking to obtain retroactive 
benefits by proving that the VA has made a "clear and 
unmistakable error" has a much heavier burden than that 
placed upon a claimant who attempts to establish his 
prospective entitlement to benefits.  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins, supra; 
see also Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

In addition, the Court has stated that

. . . [clear and unmistakable error 
(CUE)] is a very specific and rare kind 
of "error."  It is the kind of error, 
of fact or of law, that when called to 
the attention of later reviewers compels 
the conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.
If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error...that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To summarize, the veteran has asserted that he was not 
notified of the August 1948 rating decision.  However, the 
record clearly shows that a notice letter, as previously 
described, was mailed to the veteran in August 1948 at his 
then current address of record.  

The veteran has also been contended that the rating reduction 
was inappropriate in that degree of severity of his service-
connected left middle finger had not improved. In this 
regard, the Board points out that the original grant of 10 
percent in 1945 was in accordance with the 1933 Rating 
Schedule.  The 1933 Rating Schedule was revised in 1945 and 
was re-designated as the 1945 Schedule for Rating 
Disabilities.  The effective date of the 1945 Schedule for 
Rating Disabilities was April 1946.  The August 1948 review 
by the RO was conducted in order to implement the 1945 
Schedule.  The review was VA wide.  

Under the 1945 Schedule service connected amputation of 
middle finger was now evaluated under Diagnostic Code 5154.  
Under this diagnostic Code a 10 percent rating requires that 
the amputation be at proximal interphalangeal joint or 
proximal thereto.  The tip (distal phalanx) of the finger was 
amputated.  As such a zero percent rating is warranted.  The 
reduction was not based on any physical improvement but the 
legal basis on which the disability was rated. 

The representative asserts that the reduction should not have 
taken place before the veteran was afforded a VA examination.  
In this regard, there is no indication that an examination, 
if in fact conducted, would have changed the outcome of the 
decision.  The amputation site remains the same.  

The veteran has also questioned how he could be awarded a 10 
percent rating in 1993 for the same disability that was 
present in 1948.  

In this regard, in September 1997 the RO increased the 0 
percent rating to 10 percent assigned under Diagnostic Code 
5226.  At that time the RO stated that the current rating 
schedule contains note (c) under the diagnostic code for 
multiple finger amputations.  Note (c) states that 
amputations at distal joints or through distal phalanges, 
other than negligible losses, will be rated as prescribed for 
favorable ankylosis of the fingers.  The RO indicated that 
note (c) was not in effect at the time of the August 1948 
decision.

Diagnostic Code 5226 provides that a 10 percent rating will 
be assigned for ankylosis of the middle finger, either 
favorable or unfavorable.  Diagnostic Code 5226 (1999).

At the time of the August 1948 rating action multiple finger 
amputations were rated under diagnostic codes 5126 to 5151.  
Note (c)  provided that states that amputations at distal 
joints or through distal phalanges, other than negligible 
losses, will be rated as prescribed for favorable ankylosis 
of the fingers.

The Board points out that that a claim is CUE is based on the 
evidence of record and the law and regulations in effect at 
the time of the August 1948 decision.  The basis for the 
current 10 percent rating is a matter of rating judgment on 
the part of the RO.  The RO in the August 1948 rating 
decision properly rated the amputation of middle finger under 
Diagnostic Code 5154, which requires a zero percent rating.

After reviewing the evidence the Board finds that the August 
1948 decision was consistent with the evidence then of record 
and the law and regulations in effect at that time.  CUE in 
August 1948 decision is not demonstrated.  Russell, Fugo, 
supra.  

Earlier Effective Date

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).

Diagnostic Code 5226 provides that a 10 percent rating will 
be assigned for ankylosis of the middle finger, either 
favorable or unfavorable. 38 C.F.R. § 4.71a, Diagnostic Code 
5226 (1998).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for increased 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a) (West 1991).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the claim is 
received within one year from such date otherwise, date of 
receipt of claim. 3 8 C.F.R. § 3.400(o)(2) (1999).

In August 1948, the RO reduced the 10 percent disability 
evaluation assigned in December 1945 to zero percent.  Notice 
of this decision and the right to appeal was sent to the 
veteran's last address of record in August 1948.  The veteran 
did not appeal this decision.  Therefore, the August 1948 
rating decision assigning a noncompensable rating for the 
veteran's service-connected left middle finger disability is 
final.  38 U.S.C.A. § 7105 (West 1991).

Received by the RO on November 19, 1993 was the veteran claim 
for an increased rating for the amputation, terminal phalanx, 
left middle finger.  Of record is a January 1994 statement 
from a private physician which indicates that the veteran had 
suffered from post amputation (phantom pain) since his 
inservice injury.

A VA examination was conducted in July 1994.  At that time 
the veteran reported pain at the amputation of the terminal 
phalanx of the left third finger.  The examination showed 
partial amputation of the distal phalanx.  There was no 
neuroma.  X-rays findings were consistent with an old crush 
injury to the distal phalanx.  Of record is a January 1994 
statement from a private physician which is to the effect the 
veteran was experiencing amputation phantom pain kin the left 
mid finger since the original injury during service.  

In September 1997 the RO increased the 0 percent rating to 10 
percent under Diagnostic Code 5226.  At that time the RO 
stated that the current rating schedule contains note (c) 
under the diagnostic code for multiple finger amputations.  
Note (c) states that amputations at distal joints or through 
distal phalanges, other than negligible losses, will be rated 
as prescribed for favorable ankylosis of the fingers.  The RO 
assigned an effective date of November 19, 1993.

To summarize, the veteran's reopened claim was received on 
November 19, 1993.  The VA may assign an effective going back 
one year prior to the date of receipt of the claim provided 
that it is factually ascertainable that an increase in 
disability had occurred, and the reopened claim is received 
within one year from such date.  In this regard the private 
medical record is dated in January 1994, subsequent to the 
receipt of the claim to reopen.  In September 1997 the RO 
assigned an effective date of November 19, 1993, the date of 
receipt of the veteran's claim, for the 10 percent rating.  
The Board concurs with this decision.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to an effective 
date prior to November 19, 1993 for the award of a 10 percent 
evaluation for amputation, terminal phalanx of the left 
middle finger, the minor extremity.


ORDER

The claim of CUE in the August 1948 rating decision, which 
reduced the 10 percent rating in effect for amputation of the 
terminal phalanx of the left middle finger to zero percent, 
is denied.

The claim of entitlement to an effective date prior to 
November 19, 1993 for the grant of a 10 percent evaluation 
for the veteran's service-connected amputation of the 
terminal phalanx of the left middle finger, minor extremity, 
is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

